804 F.2d 1250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter Ray ACREE, Plaintiff-Appellant,v.W.C. CLARK;  Thomas Israel, Warden, Defendants-Appellees.
No. 86-7167.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1986.Decided Nov. 10, 1986.

Walter Ray Acree, appellant pro se.
William W. Muse, Office of the Attorney General, for appellees.
W.D. Va.
AFFIRMED.
Appeal from the United States District Court for the Western District of Virginia, at Harrisonburg.  James H. Michael, Jr., District Judge.  (C/A No. 86-0025(H))
Before CHAPMAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Acree v. Israel, C/A No. 86-0025(H) (W.D.Va., May 30, 1986).*


2
AFFIRMED.



*
 Acree alleged that he was denied access to alcohol rehabilitation programs and vocational services.  This claim fails because there is no constitutional right to such rehabilitation programs.  Bowring v. Godwin, 551 F.2d 44, 48 n. 2 (4th Cir.1977).  See also Pace v. Fauver, 479 F.Supp. 456 (D.N.J.1979) (prisoners' desire to establish alcoholic rehabilitation program does not qualify as serious medical need), aff'd, 649 F.2d 860 (3d Cir.1981)